Title: From Thomas Jefferson to the County Lieutenants of Berkeley and Certain Other Counties, 19 April 1780
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond April 19 1780

I have heard with much concern of the many Murders committed by the Indians in the Counties of Washington Montgomery, Green Briar and Kentucky, and in the neighborhood of Pittsburg. Hostilities so extensive prove a formidable Combination of that kind of enemy. Propositions have been made for Particular Stations of men as a present Safe guard to the Frontiers, but I own that they do not appear to me adequate to the object—all experience has proved that you cannot be defended from the Savages but by carrying the War home to themselves, and Striking decisive Blows. It is therefore my opinion that instead of Putting our Frontier Inhabitants under that fallacious Idea of Security; an Expedition must be instantly undertaken into the Indian Country.—Want of full Information of the facts which have happened—of the Particular Nations and Numbers confederated against us, put it out of my Power to direct the minute Parts of such an Expedition, or to Point it to it’s Precise Object.—Such a plan laid here would probably be rendered abortive by difficulties in the Article of Provisions, ill adjusted times and places of Rendezvouse, and unforeseen events, and circumstances, which if to be explained and amended here from Time to Time the Evil will have had its course while we are Contriving how to ward it off. I can therefore only undertake to Authorise such an Expedition, and put it into a Train for Execution. For this Purpose I have desired the Co. Ls. of Washington, Montgomery, Botetourt, Rockbridge and Green Briar (the Counties Principally exposed) to meet at Botetourt C. H. on the 18 Day of the ensuing Month of May to concert an Expedition against the offending Tribes to be carried on by the joint Militia of their Coun- ties.—I must in like manner desire you to meet the C. Ls. of Augusta, Rockbridge, Shenandoah, Frederick and Hampshire at [Shenandoah] C. H. in the 29th. Day of May for the same Purpose.—This meeting is appointed so long after that of the Officers of the South western Quarter,  that they may have time to send to you the result of their deliberations—having these before you I shall not doubt but you will so concert yours as to co-operate with them in the most effectual manner—whether that be by concurring in the Same expedition or carrying on a distinct one—and of your Proceedings be Pleased to return them Information.—The Objects of your enquiry and Deliberation when you Assemble will be First—The Particular tribes who have committed Hostilities: their Number and residence. 2ndly. The Proportion of your Militia Necessary to encounter them. 3rdly. The officers who shall take command, and also proper Staff Officers. 4thly. Supplies of Provision and Ammunition. 5thly. Times and Places of Rendezvouse. When everything shall have been settled by your meeting be Pleased to send on by Express the Letters to the County Ls. of Yohogania, Monongalia, and Ohio, giving them Information of the Aid which you shall hope to receive from them. I hope you will see the Propriety of my setting this matter in motion in the Southwestern Quarter first. This has been occasioned by their Neighborhood to the Scene of danger, and their opportunity of knowing the Nations and number of the enemy, and not from any want of equal Confidence in your Zeal, Activity and wisdom. I am quite uncertain where Major Slaughter is. Probably he has by this time got to the Falls of Ohio. Any Aid he can give I trust he will do on your forwarding to him my Letter, lodged with Col. Matthews. It is my duty to affix some bounds to the Numbers to be embodied on this Occasion. On Considering the Strength of the Militia in the Cs. beforementioned and the Probable numbers of the enemy, I suppose it will not cramp your efforts when I restrain your numbers to one tenth of the Militia. Indeed I expect you will Consider a much smaller number, Perhaps the half of that, Sufficient, more especially when the difficulties of getting Provisions, and the delays Occasioned by encreased Numbers are Maturely weighed by you. The Poverty of the Treasury, moreover will require in you the Strictest attention to oeconomy. This obliges me to enjoin you to retrench every Possible article of Expence to avoid the Cumbersome Parade of regular Troops, and the long list of sinecure appointments usual in the Staff department. Consolidate together as many of those appointments as you can, and put them into active hands; There are Standing Commissaries in the Southwestern and Northwestern Quarters. The former is a Mr. Baker of Washington, the latter is in the neighborhood of Winchester, and was instructed to convey his Provisions to Pittsburg. These Persons are Quarter Masters at the same time and the Provisions laid in by them will be subject the latter to the order of your Comma. Off. the former to that of the C. O. from the Southwestern Counties. Besides this at the Particular request of Col. Donnally of Green Briar I send Him seven Thousand Pounds to Procure Provisions
 in His Quarter. I shall immediately order 2000 lbs. of Powder and 2000 Flints to Staunton for the general Service from which place you will call for what is Necessary for your Corps; I enclose to Col. Preston an order for Lead. It might be Premature to speake of the Terms of Peace but if events will justify it the only condition with the Shawenese should be their removal beyond the Mississipi or the Lakes, and with the other Tribes whatever may most effectually Secure their observation of the Treaty. We have been too long diverted by Humanity from enforcing good behavior by Severe Chastisement. Savages are to be Curbed by fear only: We are not in a condition to repeat Expensive Expeditions against them and I hope the Business will now be done so as not to necessitate doing it again and that instead of making Peace on their 1st Application you will only make it after such […] Shall be felt and Remembered by them as long as they […] a Nation. I am sir your very humble servt

Th: Jefferson

